Citation Nr: 0127071	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  92-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE
Entitlement to an increased rating for service-connected 
status post L4-L5 hemilaminectomy and diskectomy for 
herniated nucleus pulposus, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran had active duty for training from July 1978 
through February 1979.  A November 1984 Statement of Medical 
Examination and Duty Status shows that he was on inactive 
duty training status from November 10 to November 11, 1984.  
He sustained a back injury on November 11, 1984.

The present case arises from a March 1990 rating decision 
which continued the veteran's 40 percent disability for his 
service-connected status post L4-L5 hemilaminectomy and 
diskectomy for herniated nucleus pulposus (hereinafter 
"lumbar spine disorder").  The veteran expressed his 
disagreement with that decision in a statement received by 
the RO in San Juan, Puerto Rico in April 1990.  In October 
1990, a SOC was issued.  The substantive appeal was filed in 
November 1990.  A hearing officer's decision issued in 
January 1992 continued the 40 percent disability rating.  In 
March 1992, a supplemental statement of the case (SSOC) was 
issued, again continuing the 40 percent disability rating.  
In December 1992 the matter came before the Board on appeal.  
The Board remanded the matter to the RO for further 
development, consisting of procurement of the Social Security 
Administration files on the veteran, recent treatment records 
and VA neurological and orthopedic examinations.

After this development was accomplished, the RO issued a 
rating decision in May 1995 that continued the 40 percent 
disability rating.  A SSOC was issued in June 1995.  The 
matter came before the Board again in December 1996 at which 
time it was remanded for development of additional evidence.  
In particular, the RO was ordered to schedule the veteran for 
a VA spine examination and obtain recent treatment records.  
Subsequent to the completion of this development, the RO 
issued a SSOC in February 1999, which continued the 
assignment of the 40 percent disability rating.  In August 
2001, the case was returned to the Board.




FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The service-connected lumbar spine disorder is manifested 
by moderate muscle spasm and mild to moderate limitation of 
motion with complaints of radiating pain, without fatigue, 
weakness or lack of endurance.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected lumbar spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292-5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of an 
examinations conducted for VA purposes in connection with 
this claim, and the veteran's relevant treatment records have 
been associated with the claim file.  Moreover, it appears 
that the RO has informed the veteran, by means of the SOC and 
the SSOCs issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim 
and of the applicable law and regulations.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to this claim 
pursuant to the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, and that no further 
development in this regard is required. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran was originally service connected for a back 
condition in May 1986; a 20 percent disability rating was 
assigned.  The veteran's service medical records showed that 
he had been injured during inactive duty for training in 
November 1984.  He had been participating in a night training 
exercise when he slipped and fell into a hole.  He had 
experienced back pain since the incident.  In September 1985, 
a myelogram was performed at the VA Hospital (VAH) in San 
Juan Puerto Rico.  The test showed that the veteran was 
suffering from an L5-S1 herniated disk compression involving 
root nerves.

The veteran's disability rating for his service connected 
back condition was increased to 40 percent disabling, 
effective in May 1986.  Medical records were obtained from 
the VA Medical Center (VAMC) in Fort Gordon, Georgia 
subsequent to the May 1986 rating decision.  These records 
reveal that in February 1986 the veteran underwent a L4-L5 
diskectomy.  In March 1987, the veteran underwent a VA 
neurosurgery examination.  The examiner provided a narrative 
history as reported by the veteran, reflecting the September 
1985 myelogram and subsequent L4-L5 hemilaminectomy and 
diskectomy in February 1986.  The veteran reported that he 
had not experienced any improvement since the surgery, and 
that the pain had continued.  He was hospitalized again in 
July 1986 at which time a second myelogram and a CT scan were 
performed.  The examiner noted that the narratives from these 
studies failed to show any significant abnormalities.

The veteran complained of constant low back pain radiating to 
the left leg, on the left side.  He reported that his left 
leg got tired and had caused him to fall recently.  He stated 
that his back pain also caused cervical pain.  The symptoms 
reportedly worsened after sitting, standing or performing new 
activities.  He reported that after 10 or 15 minutes of 
sitting or standing, the pain was intolerable.  The veteran 
reported that he spent most of his time at home and in bed.  
He was unable to perform any useful activity at home.

Upon physical examination, the examiner observed the veteran 
to be a well-developed, well-nourished male, not in acute 
distress.  The veteran ambulated with a slow and careful gait 
and limped with the left side.  No weakness or atrophy of the 
foot or leg muscles on either side was observed.  Straight 
leg raising was positive on the left at 75 degrees, with a 
negative Lasegue's and positive on the right at 90 degrees, 
also with a negative Lasegue's.  The veteran had a well-
healed lumbo-sacral incision, tender to palpation, but 
without muscle spasm.  Forward bending was limited to 30 
degrees.  The examiner's diagnosis was "S/P L4-L5 
hemilaminectomy and diskectomy, back pain and probably 
residual lumbo-sacral radiculopathy."

A second lumbar myelogram was performed in November 1987.  
The radiologist's impression was "status post L-4-5 partial 
laminectomy with surgical changes."  He also observed 
"right S-1 and possibly S-2 deviated nerve roots without 
edema of unknown cause."

A report from the VAMC San Juan, Puerto Rico, shows that the 
veteran had been hospitalized in January 1988 for 
approximately 2 weeks due to complaints of lumbar pain 
radiating to both legs. He began physical therapy while in 
the hospital, but only mild improvement was shown.  At the 
time of discharge, he indicated that the leg pain had 
improved, but the back pain continued.

The veteran was examined for VA purposes in April 1990. He 
complained of continuous lower back pain, radiating down both 
lower extremities and some cervical discomfort.   Upon 
physical examination, the examiner observed that the veteran 
was walking with a limp on his left side and was using a 
cane.  Forward bending was 15 degrees, while the veteran was 
standing erect, "but when sitting with legs horizontal - 
sits at 90 degrees."  A slight decrease in left ankle jerk 
was observed.  Straight leg raising was 80 degrees with 
negative Lasegue's.  A MRI of the veteran's lumbar spine 
taken in conjunction with this examination showed no 
abnormalities of the L3-L4 and L4-L5 interspaces.  The 
impression of the radiologist was that although there was 
enhancement after injection of gadolinium, at the above-
described region of soft tissue in the left lateral recess at 
the L5-S1 interspace, it had the appearance of reherniated 
disc rather than scar tissue formation.  Based upon the 
findings of this examination, the RO continued the veteran's 
40 percent disability rating.

A CT scan of the veteran's lumbosacral spine from L2 to S1 
was taken in April 1990.  The radiologist noted that there 
was "evidence of a prior left sided laminectomy at L4-L5.  
Soft tissue density material noted on the left at L4-L5, 
which could represent postoperative fibrosis or recurrent 
herniated nucleous pulosum.  The remainder of the 
intervertebral spaces appears normal.  There is no evidence 
of spinal canal stenosis."  The radiologist's impression was 
"status post left laminectomy at L4-L5 with evidence of 
recurrent HNP versus post operative fibrosis.

A private physician examined the veteran in May 1991.  The 
narrative history was consistent with that outlined above.  
The veteran complained of continued constant pain in his 
lower back, radiating to both legs, though more pronounced in 
the left leg. He also complained of experiencing pain in the 
entire vertebral column from his neck down to his lumbar 
region.  He stated that the pain was worsened by prolonged 
sitting and sitting; bending and pulling or pushing.  He 
reported that his pain was decreased by medication.  At times 
he stated that he felt a weakness in his legs and had fallen 
to the floor on occasion.  Upon physical examination, the 
examiner noted that the veteran walked with a limp, favoring 
his left side.  Lasegue's and Bragard tests were tolerated 
bilaterally to 90 degrees elevation while the veteran was in 
a sitting position.  He was unable to bend forward over 30 
degrees and was unable to walk on his tiptoes or heels.  The 
examiner's impression was "recurrent disc herniation L5-S1 
vs. root involvement on scar tissue of previous surgery."

In January 1992 the veteran appeared at the RO for a personal 
hearing.  He discussed his claim for an increased rating for 
his service connected lumbar spine disability in addition to 
his other active claims.  The veteran stated that his back 
condition has worsened over time.  He claimed that the 1986 
surgery was unsuccessful because he continued to experience 
back pain and a CT scan revealed the same disc was herniated 
again.  He testified that, because of the difficulty 
ambulating he was experiencing due to his constant back 
problems, a VA doctor had advised him to use a cane to assist 
him in walking. 

The veteran underwent a VA spine examination in July 1994.  
His complaints were again of constant back pain radiating to 
his buttocks and legs, down to his feet.  Upon physical 
examination, the examiner found no postural abnormalities or 
fixed deformities of the veteran's back.  Tenderness to 
palpation was noted on the cervicothoracolumbosacral 
paravertebral muscles and both trapezius muscles.  Range of 
motion of the lumbar spine was as follows: forward flexion to 
30 degrees; backward extension to 8 degrees; left lateral 
flexion 10 degrees; right lateral flexion 15 degrees; 
rotation to the left was 10 degrees and to the right was 8 
degrees.  The examiner found objective evidence of pain on 
motion on all movements of the lumbosacral spine.  The 
examiner's diagnosis of the veteran's back condition was 
status post L4-L5 lumbar diskectomy in 1986, clinical left 
lumbosacral polyradiculopathy and bulging disc L4-L5 by MRI 
with scar tissue with left lateral stenosis.

The veteran also underwent a VA neurological examination in 
July 1994.  He complained of continual back pain from his 
cervical to his lumbar spine, radiating down his lower left 
extremity.  Upon physical examination, the examiner observed 
that the veteran walked with a normal gait with a mild limp 
favoring the left lower extremity.  He was able to walk 
unassisted during the exam and came in walking unassisted.  A 
diminished left ankle jerk and left knee jerk, as compared to 
the right, was noted.  The examiner's diagnosis was status 
post L4-L5 lumbar laminectomy and bulging disc L4-L5 with 
scar tissue with left lateral stenosis.  The examiner noted 
that, due to the findings of this examination, the veteran 
would be limited to light work, and would also be limited for 
working in unprotected heights, driving, balancing, working 
around moving machinery, working with cutting objects and 
climbing. 

The matter was forwarded to the Board in 1996.  The Board 
issued a decision in December 1996 which again remanded the 
matter to the RO for consideration of DeLuca criteria.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Veterans Appeals held that ratings based upon limitation of 
motion do not subsume 38 C.F.R. § 4.45 (1994).  The opinion 
held that medical examiners should be asked to determine 
whether the joint in question exhibited weakened movement, 
excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In June 1997, the RO obtained copies of the veteran's 
treatment records from VAMC San Juan, Puerto Rico pertaining 
to visits made between May 1994 and May 1997.  The records 
show that the veteran repeatedly complained of constant back 
pain during this three-year period.

In February 1998, the veteran underwent a VA spine 
examination, which is the most recent examination of record.  
The history the veteran presented was consistent with the 
medical history set forth above.  Physical examination 
revealed forward flexion of 60 degrees and backward extension 
of 20 degrees.  Left rotation was 20 degrees and right 
rotation was 35 degrees.  Right and left lateral flexion was 
35 degrees.  The examiner observed painful motion on the last 
degree of the range of motion measured on forward flexion, 
right lateral flexion and right rotation of the lumbar spine.  
The veteran exhibited mild limitation of motion during the 
examination that was not limited due to pain, fatigue, 
weakness or lack of endurance.  The examiner recorded that 
the veteran had evidence of moderate painful motion on 
forward flexion, right lateral flexion and right rotation of 
the lumbar spine.  There was objective evidence of moderate 
lumbar spasm.  There was moderate tenderness on lumbar 
paravertebral muscles.  The examiner did not observe any 
postural abnormalities or fixed deformities of the back.  The 
examiner ordered an EMG.  The diagnosis was "status post L4-
L5 laminectomy in 1986 . . . clinical left lumbosacral 
polyradiculopathy; bulging disc L4-L5 by MRI with scar tissue 
with left lateral stenosis; L3-L4-L5 lumbar radiculopathy by 
EMG 3/11/98."

The veteran's service connected back disability is rated in 
the VA Schedule for Rating Disabilities under a combined 
Diagnostic Code 5292-5293 which takes into account both 
limitation of motion of the lumbar spine as well as 
intervertebral disc syndrome.  38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Code 5292-5293.  A 60 percent rating is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome characterized by 
recurring attacks, with intermittent relief.  A 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
characterized by recurring attacks.  A 10 percent rating is 
assigned for mild intervertebral disc syndrome and a 0 
percent rating is warranted postoperative, cured status.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

With respect to limitation of motion, the rating schedule 
provides for a 10 percent evaluation when the limitation of 
motion of the lumbar spine is slight, a 20 percent disability 
evaluation when the limitation of motion is moderate and a 
maximum 40 percent disability evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  Because intervertebral disc 
syndrome involves loss of range of motion, separate ratings 
may not be assigned under Diagnostic Code 5293 and the 
limitation of motion codes since that would constitute 
pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2001).

The most recent medical evidence of record, the report from 
the February 1998 VA examination, shows that the veteran 
complains of low back pain with radiation to both legs, 
precipitated by standing or walking for a long time, and 
alleviated through rest and medication.  He reported 
receiving treatment for his back approximately two or three 
times in the prior year, consisting of injections and pain 
medication.

The veteran's range of motion of his lumbar spine was 
described by the examiners as moderate to slight.  The 
veteran's forward flexion was measured at 60 degrees; 
backward extension was to 20 degrees.  Right lateral rotation 
was to 35 degrees and left lateral rotation was limited to 20 
degrees.  Right and left lateral flexion were to 35 degrees.  
The examiner specifically stated that the veteran had a mild 
limitation of motion on the examination that day that was not 
due to pain, fatigue, weakness or lack of endurance.  There 
was evidence of moderate painful motion on certain movements 
and there was objective evidence of moderate lumbar spasm.  
There were no postural abnormalities or fixed deformities of 
the back.  According to the examiner, "The lumbar spine 
today does not exhibit weakened movement, excess fatigability 
or incoordination attributable to service connected 
disability.  In terms of range of motion, he (the veteran) 
has slight limitation of motion on forward flexion, backward 
extension and left rotation."  The Board notes that these 
comments are apparently in response to a request for 
consideration of the provisions of 38 C.F.R. § 4.40 and 4.45 
as they related to pain and any resulting functional 
impairment due to pain.

The Board concludes that the disability has been 
appropriately rated under Diagnostic Codes 5292 and 5293 for 
limitation of motion of the lumbar spine and intervertebral 
disc syndrome and assigned a 40 percent disability.  The 
examiner described the limitation of motion as mild and not 
due to pain, fatigue, or weakness.  There was some limitation 
on movement due to pain that restricted certain motions to a 
moderate level, and there was moderate muscle spasm.  The 
veteran himself reported that he had received treatment only 
two to three times during the previous year.  Based on the 
symptoms described by the examiner and reported by the 
veteran, he does not show the persistent and severe symptoms 
that would warrant a 60 percent disability evaluation.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
disability arising from a lumbar spine disability.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular scheduler 
standards and warrant consideration for referral for an 
extra-scheduler evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's back pain has been documented by medical findings, 
there is no objective evidence showing that this condition 
was severe enough to cause marked interference with his 
employment.  Moreover, higher schedular ratings are available 
for more severe symptoms, and the rating schedule is not 
shown to be inadequate for proper evaluation.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased disability rating for service-
connected status post L4-L5 hemilaminectomy and diskectomy 
for herniated nucleus pulposus, currently rated at 40 percent 
disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

